NO. 07-02-0221-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

JULY 11, 2002

______________________________


JOE HALL AND ACCESS RESOURCES, INC., APPELLANTS

V.

FREDDIE STREIT, APPELLEE


_________________________________

FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;

NO. 22451; HONORABLE TOM NEELY, JUDGE

_______________________________

Before QUINN and REAVIS and JOHNSON, JJ.
ON UNOPPOSED MOTION TO DISMISS
	Appellants Joe Hall and Access Resources, Inc. filed separate accelerated notices
of appeal challenging the trial court's order denying their motion for summary judgment. 
On July 3, 2002, appellants filed an unopposed motion to dismiss the appeal representing
that the parties have reached a full and complete settlement of all disputed issues and that
they do not wish to prosecute this appeal.  We grant the motion and dismiss the appeal.
	Without passing on the merits of the case, the motion is granted and the appeal is
hereby dismissed.  Tex. R. App. P. 42.1(a)(1).  Having dismissed the appeal pursuant to
the parties' request, no motion for rehearing will be entertained and our mandate will issue
forthwith.
						Don H. Reavis
						    Justice

Do not publish.

OPINION
          Pending before this Court are two motions to dismiss this purported appeal filed by
both Appellants and Appellees in which they maintain that Appellants failed to timely invoke
the jurisdiction of this Court.  We grant Appellant’s motion and dismiss the appeal.   Tex.
R. App. P. 42.1(a)(1).  Appellee’s motion is rendered moot.  
          Having dismissed the appeal at the request of Appellants, no opinion having been
rendered, no motion for rehearing will be entertained, and our mandate will issue forthwith.

                                                                           Patrick A. Pirtle
                                                                                 Justice